Citation Nr: 0020381	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed to be secondary to service-connected hearing 
loss and/or tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids, prior to January 
14, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected hemorrhoids, evaluated as 10 
percent disabling, from January 14, 1998, forward.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He also had additional periods of active duty for training 
and inactive duty for training in the United States Air Force 
Reserve from April 1983 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In July 1995, the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for a psychiatric disorder on a direct basis and denied 
entitlement to a compensable disability rating for service-
connected hemorrhoids.  In August 1997, the RO denied service 
connection for a psychiatric disorder as secondary to 
service-connected hearing loss.  In December 1998, a 10 
percent disability rating was awarded for service-connected 
hemorrhoids, effective from January 14, 1998.

In June 2000, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

The issues of entitlement to service connection on the merits 
for a psychiatric disorder claimed as secondary to service-
connected hearing loss and/or tinnitus; whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
on a direct basis; entitlement to a compensable disability 
rating for service-connected hemorrhoids, prior to January 
14, 1998; and entitlement to a disability rating in excess of 
10 percent for service-connected hemorrhoids, from January 
14, 1998, forward, are the subject of the REMAND herein.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, as secondary to service-connected 
hearing loss and/or tinnitus, is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
as secondary to service-connected hearing loss and/or 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a psychiatric disorder claimed to be 
secondary to service-connected hearing loss and/or tinnitus

The veteran's claim that is before the Board is one for 
service connection for a psychiatric disorder claimed as 
secondary to service-connected hearing loss or tinnitus.  In 
this decision, the Board addresses the contention that a 
psychiatric disorder was caused or aggravated by the service-
connected hearing loss or tinnitus.  The Board does not 
herein address any other claimed etiology for the psychiatric 
disorder other than the service-connected hearing loss and 
tinnitus.  The claim for secondary service connection is a 
separate and distinct claim that is not inextricably 
intertwined with the veteran's effort to reopen a service 
connection claim for a psychiatric disorder on a direct 
basis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The Board finds that the veteran's claim is well grounded.  
He is service connected for bilateral hearing loss and 
tinnitus.  There is medical evidence of a current psychiatric 
disorder, including an anxiety disorder diagnosed on VA 
examination in February 1997.  In June 1996, Juan A. Guillén, 
M.D. also diagnosed the veteran as having a generalized 
anxiety disorder with depression.  Dr. Guillén further stated 
that due to the severity of his tinnitus and right ear 
hearing loss, the veteran's emotional condition "has been 
aggravated."  Assuming the credibility of this evidence, the 
claim is plausible, and therefore well grounded.  
Accordingly, the underlying issue of entitlement to service 
connection for a psychiatric disorder on a secondary basis 
will be the subject of the remand that follows.



ORDER

The issue of entitlement to service connection for a 
psychiatric disorder claimed to be secondary to service-
connected hearing loss and/or tinnitus, is well grounded, 
and, to that extent, the appeal is granted.


REMAND

Service connection for a psychiatric disorder, claimed to be 
secondary to service-connected hearing loss and/or tinnitus

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  In February 1997, a VA 
examiner stated that the veteran's service-connected 
"nervous psychiatric condition is not secondary to his 
service connected tinnitus."  The examiner did not indicate 
that he reviewed the claims file and he provided no rationale 
for his opinion.  Accordingly, the examination report is 
inadequate and the veteran should be re-examined on remand.  

Potentially relevant records have also not been obtained by 
the RO.  In January 1998, the veteran testified that Américo 
Oms, M.D. told him that his psychiatric disorder could be a 
consequence of his service-connected hearing loss and/or 
tinnitus.  Further, he has been treated for a psychiatric 
disorder by Juan A. Guillén, M.D. since February 1995 and by 
Dr. Diaz.  However, their complete treatment records have not 
been obtained.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis

The most recent statement of the case concerning the petition 
to reopen the claim for service connection for a psychiatric 
disorder on a direct basis was issued in March 1996.  No 
supplemental statement of the case has been issued on this 
claim, despite the receipt of additional evidence.  
Therefore, the case needs to be returned to the RO for 
further consideration of the new evidence and the issuance of 
a supplemental statement of the case on this issue.  
38 C.F.R. § 19.37 (1999).


Increased ratings for service-connected hemorrhoids

At his personal hearing in June 2000, the veteran stated that 
he was treated for hemorrhoids at a VA Medical Center 
approximately six to eight months prior to the hearing.  The 
most recent VA treatment records currently associated with 
the claims folder are dated in 1994.  Although the veteran 
testified that there were no additional records that should 
be obtained, his VA records could prove to be relevant to his 
claim(s).  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As the case must be remanded for the above reason, the 
veteran should also be afforded an appropriate VA examination 
to determine the current severity of his service-connected 
hemorrhoids.

Accordingly, while the Board regrets the delay, his claims 
are REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his hemorrhoids and 
psychiatric disorder since 1994, and 
request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities, as well as 
the complete records of treatment from 
Juan A. Guillén, M.D., Américo Oms, M.D., 
Dr. Diaz, and any other private doctors.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, the veteran 
should be informed so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 CFR 3.159(c).

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a VA psychiatrist, for the 
limited purpose of determining the nature 
and etiology of any current psychiatric 
disorder(s).   The entire claims file and 
a copy of this Remand are to be furnished 
to the psychiatrist for review prior to 
the examination.  The physician should 
indicate that he/she has reviewed all the 
medical data on file, particularly any 
opinions from the veteran's private 
physicians. The psychiatrist must then 
specifically address the following 
questions:  (1) what is the current and 
proper diagnosis of the veteran's 
psychiatric disorder(s); (2) whether the 
medical evidence on file establishes the 
presence of the veteran's current 
psychiatric disorder during his military 
service or during the first post service 
year; (3) if there is no medical evidence 
of a psychiatric disorder in service or 
during the first year thereafter, the 
physician should clearly indicate so; and 
(4) based on all the medical records and 
without resorting to speculation, the 
physician should indicate what is the 
approximate date of onset of the 
veteran's current psychiatric disorder 
and whether it is as likely as not that 
any current psychiatric disorder was (a) 
caused by or (b) aggravated by the 
service connected hearing loss and/or 
tinnitus.  If there is no medical 
possibility of a relationship the 
physician should clearly and 
unequivocally indicate so.  The examiner 
should further discuss in light of 
his/her medical findings and assessment 
of all the records on file, the 
correctness or validity of the opinion 
pertaining to the veteran's psychiatric 
disorder that was rendered by Dr. Guillén 
in June 1996.  The physician should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached, particularly with respect to 
his/her opinion as to whether or not the 
current psychiatric disorder is or is not 
related to the veteran's service 
connected disabilities.  The medical 
report generated as a result of this 
request should thereafter be associated 
with the claims folder.

3.  The RO should afford the veteran an 
appropriate VA examination in order to 
assess the current severity of his 
hemorrhoids.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner should identify all 
manifestations of the veteran's hemorrhoids.  
The examiner should specifically state 
whether there is evidence of persistent 
bleeding with secondary anemia or fissures.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The RO should 
ensure that the medical reports are 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet.App. 268 
(1998).

5.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

6.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  Readjudication of 
the new and material evidence claim 
concerning service connection for a 
psychiatric disorder on a direct basis 
must comport with Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), regarding whether 
the evidence submitted is new and material 
so as to allow reopening of the previously 
denied claim according the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a).  In adjudicating the claims 
the RO should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).


Then, if the decision with respect to any of the claims 
remain adverse to the veteran, he and his representative, if 
anyone is appointed by him, should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  Then, the 
claims folder should be returned to the Board for further 
appellate consideration, if in order.  The veteran need take 
no action until he is so informed.  The purposes of this 
REMAND are to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


